DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of an outer surface having formed thereon first and second helical flights interleaved to form a double helix along the magnetic length of the core, each helical flight having a same pole width, a same height and a top helical surface with a radius of curvature relative to the longitudinal axis of the magnet core, a total diameter equal to twice the radius of curvature of the top helical surfaces, the two helical flights cooperating to form helical grooves between them, the grooves having a groove width, wherein the first helical flight begins at a first end of the winding length toward the first end of the core, and terminates at a second end of the magnetic length toward the second end of the core, and wherein the second helical flight begins at a second end of the winding length toward the second end of the core, and terminates at a first end of the magnetic length toward the first end of the core; a plurality of cylindrical protrusions in each turn-around length, each cylindrical protrusion having a longitudinal axis orthogonal to the longitudinal axis of the core, and having a height, relative to the outer surface of the core, equal to the height of the helical flights, the protrusions further comprising a top surface at the height of the helical flights with a radius of curvature equal to the radius of curvature of the top surface of the helical flights, the longitudinal axis of each of the cylindrical protrusions in the turn-around length toward the first end centered between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837